Beck, J.
1. The declaration in attachment was not open to general demurrer, it being alleged in said declaration that the plaintiff and the defendant had entered into a contract, under the terms of which the former was to perform the duties of a traveling salesman for the defendant in the territory designated, during the year 1905, and that the defendant was to pay a stipulated amount as a salary for said year, provided the sales aggregated a named sum, and a proportionately less amount if the sales aggregated less, as well as a certain per cent, commission, ^hould the “net amount” of the sales exceed the sum named; and to pay another amount as expenses; and that the plaintiff had faithfully complied with all of his obligations under said contract, and had sold “bills of goods which were shipped by defendant, up to the sum of five thousand dollars,” but that the defendant had, without cause, on the 15th day of April, 1905, discharged the plaintiff, thereby committing a breach of said contract.
2. Assignments of error in the bill of exceptions will be treated as abandoned, where they are not insisted upon in the brief of counsel for plaintiff in error.
3. Where the evidence is not set forth in the bill of exceptions, and no approved brief of evidence is either attached to the bill of exceptions as an exhibit or filed and made a part of the record, no decision will be made of questions raised by assignments of error which involve a consideration of the evidence.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.